Name: Commission Regulation (EEC) No 1466/84 of 25 May 1984 modifying Regulation (EEC) No 1049/84 on the opening of supplementary quotas for imports into the Community of certain textile products originating in certain third countries participating in the 1984 Berlin Trade Fairs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 V 29 . 5 . 84 Official Journal of the European Communities No L 142/ 15 COMMISSION REGULATION (EEC) No 1466/84 of 25 May 1984 modifying Regulation (EEC) No 1049/84 on the opening of supplementary quotas for imports into the Community of certain textile products originating in certain third countries participating in the 1984 Berlin Trade Fairs certain textile products originating in certain third countries ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee set up by Regulation (EEC) No 3589/82, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 3762/83 (2), and in particular Article 9 (3) thereof, Whereas, by Regulation (EEC) No 3589/82, the impor ­ tation of textile products originating in certain third countries was made subject to quantitative limitation and allocation among the Member States and to common rules for authorization ; Whereas, by Commission Regulation (EEC) No 1049/84 (3) supplementary quotas for the 1984 Berlin Trade Fairs were opened and were allocated to the Federal Republic of Germany ; Whereas it is desirable to increase the supplementary quotas for the 1984 Berlin Trade Fair's in respect of Article 1 The Annex to Regulation (EEC) No 1049/84 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 May 1984. For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 374, 31 . 12 . 1982, p . 106 . (2) OJ No L 380, 31 . 12 . 1983 , p . 1 . P) OJ No L 102, 14. 4 . 1984, p . 31 . No L 142/ 16 Official Journal of the European Communities 29. 5. 84 ANNEX Cate ­ gory CCT heading No NIMEXE code (1984) Description Third countries Units Quantities 1 55.05 55.05-13, 19, 21 , 25, 27, 29, 33, 35, 37, 41 , 45, 46, 48 , 51 , 53, 55, 57, 61 , 65, 67, 69 , 72, 78 , 81 , 83, 85, 87 Cotton yarn, not put up for retail sale Pakistan Peru Tonnes 30 30 2 55.09 55.09-03, 04, 05, 06, 07, 08 , 09, 10, 11 , 12, 13 , 14, 15, 16, 17, 19 , 21 , 29, 32, 34, 35, 37, 38, 39, 41 , 49, 51 , 52, 53, 54, 55, 56, 57, 59, 61 , 63, 64, 65, 66, 67, 68 , 69, 70, 71 , 73 , 75, 76, 77, 78 , 79 , 80, 81 , 82, 83, 84, 85, 87, 88, 89, 90, 91 , 92, 93, 98 , 99 Other woven fabrics of cotton : Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics Egypt Peru Tonnes 30 30 4 60.04 B I II a) b) c) IV b) 1 aa) dd) 2 ee) d) 1 aa) dd) 2 dd) 60.04-19, 20, 22, 23 , 24, 26 , 41 , 50 , 58 , 71 , 79, 89 Under garments, knitted or crocheted, not elastic or rubberized : Shirts, T-shirts, lightweight fine knit roll , polo or turtle necked jumpers and pull ­ overs, undervests and pullovers, under ­ vests and the like, knitted or crocheted, not elastic or rubberized, other than babies' garments, of cotton or synthetic textile fibres : T-shirts and lightweight fine knit roll , polo or turtle necked jumpers and pullovers, of regenerated textile fibres, other than babies' garments India Malaysia Pakistan Philippines Thailand Bulgaria Singapore Czechoslovakia 1 000 pieces 138 64 90 105 139 30 105 10 5 60.05 A I II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) 60.05-01 , 31 , 33 , 34, 35, 36, 39 , 40, 41 , 42, 43 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing acces ­ sories : Jerseys, pullovers, slip-overs, twinsets, cardigans, bed jackets and jumpers, knitted or crocheted, not elastic or rubberized, of wool , of cotton or of man-made textile fibres Hungary Pakistan Philippines Poland Thailand Bulgaria Malaysia Singapore Peru 1 000 pieces 55 149 1.17 50 147 30 26 52 23 29 . 5 . 84 Official Journal of the European Communities No L 142/ 17 Cate ­ gory CCT heading No NIMEXE code (1984) Description Third countries Units Quantities 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62, 64, 66, 72, 74, 76 61.02-66, 68 , 72 Men's and boys ' outer garments : Women's, girls' and infants' outer garments : B. Other : Men's and boys' woven breeches, shorts and trousers (including slacks) ; women's, girls' and infants' woven trousers and slacks, of wool , of cotton or of man-made textile fibres Poland Sri Lanka Thailand Hungary Indonesia India Malaysia Singapore Philippines Brazil 1 000 pieces 50 80 60 25 86 86 67 51 99 45 7 60.05 A II b) 4 aa) 22 33 44 55 61.02 B II e) 7 bb) cc) dd) 60.05-22, 23, 24, 25 61.02-78 , 82, 84 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing acces ­ sories : II . Other Women's, girls' and infants ' outer garments : B. Other : Blouses and shirt-blouses, knitted or crocheted (not elastic or rubberized), or woven, for women, girls and infants, of wool , of cotton or of man-made textile fibres Hungary India Malaysia Indonesia Philippines Singapore Sri Lanka Thailand Bulgaria 1 000 pieces 30 189 15 66 76 121 66 49 20 8 61.03 A 61.03-11 , 15, 19 Men's and boys' under garments, including collars, shirt fronts and cuffs : Men's and boys' shirts, woven, of wool , of cotton or of man-made textile fibres Malaysia Pakistan Singapore Sri Lanka Bulgaria Indonesia Czechoslovakia Philippines Thailand India 1 000 pieces 62 111 66 182 60 151 20 80 67 227 9 55.08 62.02 B III a) 1 55.08-10, 30 , 50 , 80 62.02-71 Terry towelling and similar terry fabrics of cotton Bed linen, table linen , toilet linen and kitchen linen ; curtains and other fur ­ nishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen' linen of woven cotton terry fabrics Brazil India Pakistan Tonnes 129 33 88 No L 142/ 18 Official Journal of the European Communities 29 . 5 . 84 Cate ­ gory CCT heading No NIMEXE code ( 1984) Description Third countries Units Quantities 10 60.02 A B 60.02-40 60.02-50, 60 , 70 , 80 Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized : Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized, impregnated or coated with artificial plastic materials Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized, Other than those of category 10, of wool, of cotton or of man-made textile fibres Philippines Thailand 1 000 pairs 170 202 12 60.03 A B I II b) C D 60.03.-11 , 19 , 20 , 27, 30 , 90 Stockings, under stockings, socks, ankle ­ socks, sockettes and the like , knitted or crocheted, not elastic or rubberized : Other , than women's stockings of synthetic textile fibres Thailand 1 000 pairs 202 13 60.04 B IV b) 1 cc) 2 dd) d) 1 cc) 2 cc) 60.04-48 , 56 , 75, 85 Under garments , knitted or crocheted, not elastic or rubberized : Men's and boys' underpants and briefs , women's, girls ' and infants ' (other than babies') knickers and briefs, knitted or crocheted, not elastic or rubberized, of cotton or synthetic textile fibres Brazil Philippines Singapore 1 000 pieces 72 213 115 15 B 61.02 B II e) 1 aa) bb) cc) 2 aa) bb) cc) 61.02-31 , 32, 33 , 35, 36 , 37, 39 , 40 Women's , girls ' and infants' outer garments : B. Other : Women's, girls ' and infants' woven overcoats, raincoats and other coats, cloaks and capes, jackets and blazers , other than garments of category 15 A, of wool , of cotton or of man-made textile fibres Hungary India Poland Czechoslovakia 1 000 pieces 50 56 50 30 16 61.01 B V c) 1 2 3 61.01-51 , 54, 57 Men's and boys' outer garments : Men's and boys ' woven suits (including coordinate suits consisting of two or three pieces, which are ordered, packed, consigned and normally sold together), of wool , of cotton or of man-made textile fibres , excluding ski suits Poland 1 000 pieces 10 17 61.01 B V a) 1 2 3 61.01-34, 36, 37 Men's and boys' outer garments : Men's and boys' woven jackets (exclud ­ ing waister jackets) and blazers, of wool , of cotton or of man-made textile fibres India 1 000 pieces 59 29 . 5 . 84 Official Journal of the European Communities No L 142/19 Cate ­ gory CCT heading No NIMEXE code ( 1984) Description Third countries Units Quantities 19 61.05 Handkerchiefs : India 1 000 pieces 1 570 A B I III 61.05-20 61.05-30, 99 A. Of woven cotton fabric, of a value of more than 15 ECU/kg net weight B. Other : Handkerchiefs of woven fabrics, of a value of not more than 15 ECU/kg Malaysia 2 763 20 62.02 B I a) c) 62.02-12, 13 , 19 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other fur ­ nishing articles : B. Other : Bed linen, woven Brazil India Tonnes 99 165 21 61.01 B IV 61.02 B II d) 61.01-29, 31 , 32 61.02-25, 26, 28 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Parkas, anoraks , windcheaters and the like, woven, of wool , of cotton or of man-made textile fibres Philippines Singapore Thailand Sri Lanka 1 000 pieces 191 38 127 132 22 56.05 A 56.05-03, 05, 07, 09 , 11 , 13 , 15 , 19 , 21 , 23 , 25, 28 , 32, 34, 36, 38 , 39, 42, 44, 45, 46, 47 Yarn of man-made fibres (discontinuous or waste) not put up for retail sale : A. Of synthetic textile fibres : Yarn of discontinuous or waste synthetic fibres not put up for retail sale Malaysia Singapore Thailand Tonnes 150 113 39 24 60.04 B IV b) 1 bb) 2 aa) bb) d) 1 bb) 2 aa) bb) 60.04-47, 73 60.04-51 , 53 , 81 , 83 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' pyjamas, knitted or crocheted, of cotton or of synthetic textile fibres Women's, girls ' and infants' (other than babies') knitted or crocheted pyjamas and night dresses, of cotton or synthetic fibres Brazil Singapore Philippines Thailand 1 000 pieces 40 17 121 53 No L 142/20 Official Journal of the European Communities 29 . 5 . 84 Cate ­ gory CCT heading No NIMEXE code ( 1984) Description Third countries Units Quantities 26 60.05 A II b) 4 cc) 1 1 22 33 44 61.02 B II e) 4 bb) cc) dd) ee) 60.05-45, 46, 47, 48 61.02-48, 52, 53, 54 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing acces ­ sories : II . Other Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies') woven and knitted or crocheted dresses, of wool , of cotton or of man ­ made textile fibres India Philippines Thailand Poland 1 000 pieces 186 56 72 60 27 60.05 A II b) 4 dd) 61.02 B II e) 5 aa) bb) cc) 60.05-51 , 52, 54, 58 61.02-57, 58 , 62 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing acces ­ sories : II . Other Women's, girls' and infants ' outer garments : B. Other : Women's, girls' and infants ' (other than babies*) woven and knitted or crocheted skirts, including divided skirts India Singapore 1 000 pieces 164 18 29 61.02 B II e) 3 aa) bb) cc) 61.02-42, 43, 44 Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants ' (other than babies ') woven suits and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of wool, of cotton or of man ­ made textile fibres India 1 000 pieces 150 31 61.09 D 61.09-50 Corsets, corset-belts, suspender-belts , bras ­ sieres, braces, suspenders, garters and the like (including such articles of knitted or crocheted fabric), whether or not elastic : Brassieres , woven, knitted or crocheted Brazil Philippines Czechoslovakia 1 000 pieces 74 204 20 29 . 5 . 84 Official Journal of the European Communities No L 142/21 Cate ­ gory CCT heading No NIMEXE code (1984) Description Third countries Units Quantities 39 62.02 B II a) c) III a) 2 c) 62.02-40, 42, 44, 46, 51 , 59 , 65, 72, 74, 77 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other fur ­ nishing articles : B. Other : Woven table linen, toilet and kitchen linen other than of cotton terry fabric Brazil India Tonnes 86 65 73 60.05 A II b) 3 60.05-16, 17, 19 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing acces ­ sories : II . Other Track suits of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man-made textile fibres Czechoslovakia Thailand 1 000 pieces 10 27